Notice of Pre-AIA  or AIA  Status	
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
2.		The after final amendment filed on 25 July 2022 has been entered into the record and has been fully considered. Claims 1 and 13 are amended. Claims 1, 3 and 8-17 are pending in this application.
3.		Claims 1, 3, and 12-17, drawn to a peptide capable of binding a major histocompatibility complex (MHC) molecule in vitro, and a composition comprising one or more peptide(s), are being considered for examination. 

Rejection Withdrawn
4.		Upon consideration of amendment of claims 1 and 13 to recite “consists…(SEQ ID NO: 25)”, the rejection of claims under AIA  35 U.S.C. 102(a)(1) is withdrawn.
5.	 	Upon appropriate amendment of claim 1 and withdrawal of the pending rejection, the objection to claims as being dependent upon a rejected base claim, is withdrawn.

Withdrawal of restriction
6.		Claims 1, 3, and 12-17 are directed to an allowable product. As indicated in the restriction requirement set forth in the Office action mailed on 29 January 2021, process claims that incorporate all the limitations of product claims will be entered and examined after the allowance of the product claims. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 8-11, directed to the process of making or using an allowable product, previously withdrawn from consideration as drawn to a non-elected invention, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
7.		Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/29/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for allowance
8.		The following is an examiner' s statement of reasons for allowance: 
		The claims are directed to a peptide capable of binding to a major histocompatibility complex (MHC) molecule jn vitro and being presented to a T cell without antigen processing. Claims 8-11 are drawn to a method for suppressing the production of S-Ag-specific T cells or treating uveitis in a subject comprising administering the peptide.
			The instant specification teaches that peptides derived from S-Arrestin, also known as retinal antigen, S-antigen and S-Ag, can be useful in the suppression of S-Ag autoimmunity, and treatment of uveitis (page 1, lines 5-8; page 11, lines 4-9), wherein the peptide can induce tolerance against S-Ag or its fragments (page 33, Conclusions). The specification teaches that peptides of the invention can be up to 30 amino acids in length (page 12, lines 26-29) or peptides which bind to MHC class II molecules can be up to 40 amino acids in length (page 14, lines 20-22).
		The specification discloses in silico identification of six peptides as apitopes (antigen processing independent epitopes) within five SAg regions, wherein the peptides can bind to an MHC class II molecule and stimulate a “response from S-Ag specific T cells without further antigen processing” (page 14, lines 8-11; page 27, Example 5; pages 30-31, Section 2; page 33, para 1; Figures 2-6). The specification teaches that upon subcutaneous injection of soluble peptides to DR3tg mice, the peptides bind to MHC II on dendritic cells (DC) and are presented to peptide-specific T cells, which are activated and produce IFN-γ (page 32, In vivo presentation of single peptides; Figures 15-18). The specification also teaches that administration of the peptides suppress S-Ag autoantibody production in a subject, thereby treating uveitis in the subject (page 2, lines 18-28). Relevant art teaches that DR3tg mice develop experimental autoimmune uveitis or EAU with S-Ag, and is recognized as an animal model for human uveitis (Pennesi et al J Clin Invest 111: 1171-1180, 2003: Abstract). The specification therefore, provides enablement for the claimed method under 35 U.S.C. 112, first paragraph. The claims also meet 35 U.S.C. 112- second paragraph requirements because the claims point out and distinctly claim the invention.
		The claimed peptides are free of the art. The only prior art reference of the claimed invention has been disclosed in related application/s from which the instant Application derives priority. 

9.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.		Claims 1, 3 and 8-17 are allowed.

Contact information

11.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571) 272-9037.  The examiner can normally be reached on Monday through Friday, 9:00 a.m. to 5:00 p.m.
12.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
13.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
17 August 2022


/GREGORY S EMCH/Primary Examiner, Art Unit 1699